      Case 3:19-cv-02205-M-BH Document 25 Filed 10/08/20                  Page 1 of 7 PageID 215


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 JAMES SUMMERS AND                                 §
 FELICITAS SUMMERS,                                §
                                                   §
                          Plaintiffs,              §
                                                   §
 v.                                                §         Civil Action No. 3:19-CV-2205
                                                   §
 LIBERTY SAVINGS BANK, FSB,                        §
                                                   §
                                                   §
                          Defendant.


                      PLAINTIFFS’ RESPONSE AND BRIEF IN OPPOSITION
                   TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

 TO THE HONORABLE COURT:

         Plaintiffs James Summers and Felicitas Summers (“Plaintiffs” herein) present this

 Response and Brief in Opposition to Defendant’s Motion for Summary Judgment

 (“Defendant’s MSJ”) and respectfully show the Court as follows:

                                          A. SUMMARY

        In Plaintiffs’ Original Petition, Plaintiffs assert claims against Defendant for breach of

contract, fraud, violation of RESA (Real Estate Settlement Procedures Act), violation of the Texas

Debt Collection Act, breach of the duty of cooperation, promissory estoppel, and negligent

misrepresentation. (See generally, Plaintiff’s Original Petition).

        In its Brief in Support of Defendant’s Motion for Summary Judgment (Doc. No. 18)

(“MSJ”), Defendant asserts that Plaintiffs’ prior material breach and the statute of frauds bar their

breach of contract claims. Defendant also asserts that Plaintiffs’ claims for fraud, promissory

estoppel, and negligent misrepresentation are barred by the economic loss doctrine and statute of

frauds. However, Texas state and federal law have held that the economic loss doctrine does not

                                                  1
     Case 3:19-cv-02205-M-BH Document 25 Filed 10/08/20                   Page 2 of 7 PageID 216


preclude tort claims where the damages, such as here, exist outside of the contract, such as for out

of pocket expenses, and mental anguish, which Plaintiffs have alleged and provided evidence.

        Finally, the evidence shows that Defendant violated the Texas Debt Collection Act when

they attempted to foreclose when Plaintiff was in compliance with a loss mitigation plan.

Therefore, Defendant’s Motion for Summary Judgment should be denied.

                                E. ARGUMENT AND AUTHORITIES

       Under Rule 56(c) of the Federal Rules of Civil Procedure, summary judgment is appropriate

when the pleadings and record evidence show that no genuine issue of material fact exists and that,

as a matter of law, the movant is entitled to judgment. Hart v. Hairston, 343 F.3d 762, 764 (5th

Cir.2003). In a motion for summary judgment, the burden is on the movant to prove that no genuine

issue of material fact exists. Provident Life & Accident Ins. Co. v. Goel, 274 F.3d 984, 991 (5th

Cir.2001). To determine whether a genuine issue exists for trial, the Court must view all of the

evidence in the light most favorable to the non-movant, and the evidence must be sufficient such

that a reasonable jury could return a verdict for the non-movant. See Chaplin v. NationsCredit

Corp., 307 F.3d 368, 371–72 (5th Cir.2002).

Breach of Contract Claims

Defendant Asserts Prior Material Breach Argument

         Defendant alleges that because Plaintiffs had defaulted on the loan prior to entering into

loss mitigation options, they are precluded from asserting a breach of contract claim against

Defendant. However, that premise does not apply in this case.

         “It is illogical for the Court to conclude that Plaintiff cannot enforce [the bank’s]

obligations, assumed to be contractual which arise after Plaintiff's default merely because Plaintiff

is in default.” Franklin v. BAC Home Loans Serv., L.P., No. 3:10–cv1174–M, 2011 WL 248445, at

*3 (N.D. Tex. Jan. 26, 2011). Both Texas state courts and federal courts in the Fifth Circuit have


                                                  2
     Case 3:19-cv-02205-M-BH Document 25 Filed 10/08/20                   Page 3 of 7 PageID 217


held that “a party’s default under a contract will only excuse the other party’s performance of the

contract’s terms that are dependent upon the promises that the defaulting party failed to perform.”

Williams v. Wells Fargo Bank, N.A., 884 F.3d 239 at 244 (5th Cir. February 26, 2018) (citing Hanks

v. GAB Bus. Servs., 644 S.W.2d 707, 708 (Tex. 1982)); Green Intern, Inc. v. Solis, 951 S.W.2d 384,

389 (Tex. 1997). A mortgage lender may have post-default contract obligations that create a cause

of action despite the borrower's default. See Gatling v. CitiMortgage, Inc., 2013 WL 1625126, at

*6 (S.D. Tex. April 15, 2013); Sauceda v. GMAC Mortg. Corp., 268 S.W. 3d 135, 140 (Tex.App.-

Corpus Christi 2008, no pet.).

         Additionally, the parties had entered into new or separate contracts in the form of the loss

mitigation application. There was no prior material breach of the new loss mitigation plan by

Plaintiffs on which Defendant could hide behind for its failure to honor those agreements.

         Economic Loss Doctrine and Statute of Frauds Do Not Bar Plaintiff’s Claims

         Defendant asserts they are entitled to summary judgment on Plaintiffs’ common law fraud,

promissory estoppel, and negligent misrepresentation because the economic loss rule and statute of

frauds preclude Plaintiff from recovering. Defendant asserts that because there is a contract, namely

the Note and Deed of Trust, that economic loss rule precludes Plaintiffs from asserting tort claims.

However, Defendant’s reliance on the economic loss rule in this case is misplaced.

         The Texas Supreme Court has rejected a formulation of the economic-loss rule that “says

you can never recover economic damages for a tort claim.” Shellnut v. Wells Fargo Bank, N.A.,

2017 WL 1538166, at *8 (Tex. App.–Fort Worth Apr. 27, 2017, pet. filed) (citing JPMorgan Chase

Bank, N.A. v. Prof’l Pharmacy II, 508 S.W.3d 391, 422 (Tex. App.—Fort Worth 2014) (citing

Sharyland Water Supply Corp. v. City of Alton, 354 S.W.3d 407, 418 (Tex. 2011)), judgm’t

withdrawn & appeal dism’d, 2015 WL 1119894, at *1 (Tex. App.—Fort Worth Mar. 12, 2015, no

pet.) (mem. op.). Texas law specifically provides that when the damages caused by the tort, in this

                                                  3
     Case 3:19-cv-02205-M-BH Document 25 Filed 10/08/20                    Page 4 of 7 PageID 218


case fraud, arise independently or are not damages normally associated with the contract, then the

fraud claim is not barred by the economic loss rule. Shellnut, 2017 WL 1538166, at *8; Phuwadol

Thamathitikhun v. Bank of America, N.A., 2016 WL 1077822 at *5. (E.D. Tex. March 18, 2016);

Chapman Custom Homes, Inc. v. Dallas Plumbing Co., 445 S.W.3d 716, 718 (Tex. 2014).

         Likewise, the statute of frauds does not preclude Plaintiffs’ common law fraud claims.

“[T]he Statute of Frauds bars a fraud claim to the extent the plaintiff seeks to recover as damages

the benefit of a bargain that cannot otherwise be enforced because it fails to comply with the Statute

of Frauds.” Haase v. Glazner, 62 S.W.3d 795, 799 (Tex. 2001); see Hawkins v. Walker, 233 S.W.3d

380, 396 (Tex. App.—Fort Worth 2007, no pet.). But to the extent a party seeks out-of-pocket

damages incurred in relying upon misrepresentations and not simply to attempt to enforce an

otherwise unenforceable contract, such a claim will survive. Haase, 62 S.W.3d at 799. This

application of the statute of frauds has been used with other tort claims, including negligent

misrepresentation. See Heritage Constructors, Inc. v. Chrietzberg Elec., Inc., No. 06–14–00048–

CV, 2015 WL 3378377, at *8 (Tex. App.—Texarkana Mar. 4, 2015, no pet.) (mem. op.); Lam v.

Phuong Nguyen, 335 S.W.3d 786, 792 (Tex. App.—Dallas 2011, pet. denied); Barrand, Inc. v.

Whataburger, Inc., 214 S.W.3d 122, 142 (Tex. App.—Corpus Christi 2006, pet. denied); 1001

McKinney Ltd. v. Credit Suisse First Boston Mortg. Capital, 192 S.W.3d 20, 29–30 (Tex. App.—

Houston [14th Dist.] 2005, pet. denied). “The [s]tatute of [f]rauds does not bar a claim for fraud or

negligent misrepresentation to the extent a party seeks to recover reliance or out-of-pocket damages

…” Bank of Tex., N.A. v. Gaubert, 286 S.W.3d 546, 554 (Tex. App.—Dallas 2009, pet. dism’d

w.o.j.); Pennington v. HSBC Bank USA, N.A., 2011 WL 6739609, at *7 (W.D. Tex. Dec. 22, 2011);

Keen v. Suntrust Mortgage, Inc., 2012 WL 13001909 at *4. (E.D. Tex. July 10, 2012).

         Here, Plaintiffs clearly plead and asserted evidence of damages consisting of out of pocket

expenses and mental anguish, that fall outside of the benefit of the bargain damages. (See Plaintiff’s

                                                   4
     Case 3:19-cv-02205-M-BH Document 25 Filed 10/08/20                   Page 5 of 7 PageID 219


Original Petition, paragraphs 46-47; Plaintiff’s Declaration, paragraphs 12,13).

 Violations of the Texas Debt Collection Practices Act (“TDCA”)

         Defendants does not refute that they are debt collectors or that Plaintiffs are a

consumer under the TDCA. (See MSJ). Defendant asserts that Plaintiff’s TDCA claims should

be dismissed because of the statute of frauds, Plaintiff’s own default, and no damages.

However, as discussed above, Plaintiffs’ evidence shows that separate agreements were

entered into between the parties and that Plaintiff was not in default of those agreements.

Plaintiff also suffered actual damages. (Plaintiff’s Declaration, paragraphs 12,13).

         Defendant provided false information in the course of attempting to foreclose.

         Affirmative false statements fall within the TDCA. See Phuwadol Thamathitikhun v. Bank

of Am., N.A., No. 6:15-CV-390, 2016 WL 1077822, at *5 (E.D. Tex. Mar. 18, 2016). In that case

the court denied the defendant bank’s motion for summary judgment on Plaintiff’s TDCA claims,

finding that affirmative false statements, such as that no foreclosure sale date was set when in fact

it was, can state a claim under the TDCA. Id. at *4.

 Negligent misrepresentation and Fraud Claims

       Plaintiff has asserted facts and damages arising outside of any contract between the parties,

precluding the application of the economic loss rule. “I have suffered lost time damages of at least

$1,000 as a direct result of attempting to save the Property from foreclosure and deal with the

servicing issues of Defendant. I have also suffered economic damages and attorney fees in excess

of $10,500.” (See Plaintiff’s Declaration, paragraph 12). “I have suffered severe mental anguish as

a result of Defendant’s actions, including but not limited to, loss of sleep, disruption of my work and

daily life, stressors on my marriage, and strains on my relationship with friends and family. My

mental anguish caused a substantial disruption in my daily routine and job performance. The mental

anguish caused by Defendant’s conduct, my frustrated efforts to resolve the improper conduct, and


                                                  5
     Case 3:19-cv-02205-M-BH Document 25 Filed 10/08/20                      Page 6 of 7 PageID 220


the threatened foreclosure sale, interfered with my ability to sleep and perform normal daily

activities.” (Id. at 13).

        Federal District Courts in the Fifth Circuit have consistently held that the economic loss rule

does not preclude claims sounding in tort, such as fraud, where the damages fall outside the benefit

of the bargain, and the actions of defendants exist independently of the obligations contained in the

loan agreements. See Phuwadol Thamathitikhun v. Bank of Am., N.A., No. 6:15-CV-390, 2016 WL

1077822, at *5 (E.D. Tex. Mar. 18, 2016) (denying summary judgment when obligations argued by

plaintiffs may have existed independently from the note and/or deed of trust); Hurd v. BAC Home

Loans Servicing, LP, 880 F.Supp.2d 747, 761 (N.D.Tex.2012) (denying motion to dismiss when

plaintiff sought out-of-pocket expenses incurred in reliance on the alleged false statement, including

the expense of hiring debt counseling services).

        A bank can be found liable to its customers for false statements about the status of a loan.

Federal Land Bank Ass'n v. Sloane, 825 S.W.2d 439,442 (Tex. 1991). Even a Defendant's accidental

false representation can be actionable. Milestone Props. Inc. v. Federated metals Corp., 867 S.W.2d

113, 119 (Tex. App.-Austin 1993, no writ); Susser Pet. Co. v. Latina Oil Corp., 574 S.W.2d 830,832

(Tex. App.-Texarkana 1978, no writ). Justifiable reliance consists of two elements: (1) the Plaintiff

must in fact rely on the information, and (2) the reliance must be reasonable. Scottish Heritable Trust v.

Peat Marwick Main & Co., 81 F.3d 606,615 (5th Cir. 1996). Plaintiffs believed and relied on

Defendant’s statements about the status of the loss mitigation applications. (Plaintiff’s Declaration,

paragraph 12). They suffered economically as well as mentally and emotionally (Id.).

                                              CONCLUSION

         For these reasons set forth above, Plaintiffs ask the Court to deny Defendant’s Motion

for Summary Judgment.




                                                    6
    Case 3:19-cv-02205-M-BH Document 25 Filed 10/08/20                 Page 7 of 7 PageID 221




                                                    Respectfully submitted,

                                                    /s/ Jason A. LeBoeuf__________
                                                    JASON A. LEBOEUF
                                                    Texas Bar Number 24032662
                                                    Email: jason@leboeuflawfirm.com
                                                    LeBoeuf Law Firm, PLLC
                                                    675 Town Square Blvd., Suite 200
                                                    Building 1A
                                                    Garland, Texas 75040
                                                    Telephone: 214.206.7423
                                                    Facsimile: 214.730.5944

                                                    ATTORNEYS FOR PLAINTIFFS


                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the above referenced document was served on all
parties and/or counsel of record via email and/or the Court’s ECF system on this 8th day of October
2020.

                                                    /s/ Jason A. LeBoeuf__________
                                                    Jason A. LeBoeuf




                                                7
